Filed 7/2/21 P. v. Wampler CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093176

           v.                                                                     (Super. Ct. No. 19CF04713)

 PHILLIP DALE WAMPLER,

                    Defendant and Appellant.




         Appointed counsel for defendant Phillip Dale Wampler asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         While under the influence of several drugs, defendant drove his car through a red
light, causing a multicar collision and causing one of the victims to suffer serious injuries.
The People charged defendant with felony driving under the influence of a drug causing
injury. (Veh. Code, § 23153, subd. (f).) After the trial court denied defendant’s motion
to reduce the felony charge to a misdemeanor pursuant to Penal Code section 17,



                                                             1
subdivision (b), defendant entered an open plea of no contest to driving under the
influence causing injury. The trial court suspended imposition of sentence and placed
defendant on probation for three years with various terms and conditions, including that
defendant serve 180 days in county jail. Defendant did not obtain a certificate of
probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
RENNER, J.


                                              2